Citation Nr: 1046726	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  10-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1952 to May 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence is, at the very least, in 
relative equipoise as to whether the Veteran's current bilateral 
hearing loss is due, in part, to service-related acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  


Legal Criteria and Analysis

The Veteran contends that he is entitled to service-connected 
compensation benefits for bilateral hearing loss.  He asserts 
that his hearing loss is the result of exposure to loud noise 
emitting from the high speed fans, pumps, and turbines he was 
around in the course of completing his duties as a fireman and 
boilerman during service.  According to statements received 
during this appeal, the Veteran has experienced pain and ringing 
in his ears since service, and he first noticed a decrease in his 
hearing in 1960.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Generally, this requires (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  
Alternatively, service connection may be established either by 
showing that a chronic disability or disease was incurred during 
service and later manifestations of such chronic disability or 
disease are not due to intercurrent cause(s) or that a disorder 
or disease was incurred during service and there is evidence of 
continuity of symptomatology which supports a finding of 
chronicity since service.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records reflect normal whisper 
and spoken voice audio tests at induction and separation.  
Additionally, his records show treatment for acute otitis media 
and externa with tympanic membrane rupture in October 1952.  
There is, however, no diagnosis or treatment for a chronic 
auditory problem such as hearing loss.  The first post-service 
audiometric data is an April 2008 VA examination which clearly 
shows that the Veteran meets the criteria for impaired hearing in 
both ears.  See 38 C.F.R. § 3.385 (2010).

Initially, the Board observes that the lack of contemporaneous 
evidence of a chronic hearing loss disability during and shortly 
after military service weighs against a finding that the 
Veteran's current hearing loss was incurred during service.  
However, the absence of such affirmative evidence is not fatal to 
his claim.  Rather, the Board must consider whether there is 
competent evidence which attributes post-service hearing loss to 
some service injury or event.  Hensley v. Brown, 5 Vet. App. 155 
(1993); 38 C.F.R. § 3.303(d).  

With respect to the Veteran's claimed in-service noise exposure, 
the Board has no reason to doubt the credibility of his lay 
assertions.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
In this regard, service personnel records indicate that the 
Veteran served in the Navy from June 1952 to May 1956 and that he 
served aboard the U.S.S. Currier and the U.S.S. Formoe as both a 
fireman and a boilerman.  See 38 U.S.C.A. § 1154(a) (West 2002) 
(due consideration must be given to the places, types, and 
circumstances of a veteran's service).  

Turning to the issue of whether his current hearing loss is 
related to in-service noise exposure, the only competent evidence 
of record directly addressing the issue of etiology are an April 
2008 VA examination report and an October 2010 medical report 
obtained by the Board pursuant to VA regulations which grant it 
authority to obtain a medical opinion from an appropriate health 
care professional in the Veterans Health Administration (VHA) 
when needed for equitable disposition of an appeal.  38 C.F.R. 
§ 20.901 (2010).  The former evidence contains an opinion that 
the Veteran's hearing is "less likely as not a result of 
military noise exposure."  The latter report reflects an opinion 
that "any part of the [V]eteran's bilateral hearing loss is at 
least as likely as not (50/50 probability) caused by or a result 
of acoustic trauma experienced during service."  

In evaluating the probative weight to afford to these conflicting 
opinions, the Board finds the April 2008 VA opinion to be 
inadequate, and thus, of no probative value to its determination.  
In this regard, the April 2008 VA examiner relied on the fact 
that the Veteran likely did not exhibit his current level of 
hearing loss at separation because "if [the Veteran] had his 
current hearing loss back when he was discharged, he would not 
have been able to pass the whispered voice test like he did when 
he was discharged."  The United States Court of Appeals for 
Veterans Claims has held that a lack of hearing loss at 
separation cannot, by itself, constitute conclusive evidence that 
service connection is not warranted.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Further, the October 2010 VHA opinion notes 
that reliance on the whisper and spoken voice testing would be 
error because severe levels of high frequency hearing loss, like 
the Veteran has, are "often not detected by this form of test."  
The Board also finds it notable that the April 2008 examiner made 
no mention of the Veteran's in-service ear infection and tympanic 
membrane perforation in the relevant medical history, thereby 
casting doubt on whether a review of the claims file was 
completed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) 
(finding that a VA medical opinion is adequate when it is based 
upon consideration of a veteran's prior medical history and 
examinations). 

Conversely, the Board finds the October 2010 VHA opinion to be 
adequate and highly probative as to the issue on appeal.  First, 
the opinion reflects a complete and accurate history of the 
Veteran's service-related and nonservice-related noise exposure, 
in-service ear infection, and hearing complaints.  Additionally, 
the bases for the opinion identified by the opining audiologist, 
i.e., the Veteran's current hearing levels and history of 
acoustic trauma during service, fail to indicate reliance on 
unreliable or inaccurate evidence or a faulty premise.  Finally, 
the examiner explains the limitations of the evidence before her 
and yet, even with such limitations, why her opinion is that it 
is at least as likely as not that the Veteran's hearing loss is 
related to in-service noise exposure.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when 
assessing the probative value of a medical opinion is whether the 
opinion reflects application of medical principles to an accurate 
and complete medical history).  

The Board acknowledges that the Veteran may have incurred 
additional acoustic trauma following his separation from service.  
However, service connection does not require that the sole 
etiology of a disease be service-related.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In the present case, the October 2010 
VA examination report contains a medical opinion which attributes 
at least some part of the Veteran's high frequency hearing loss 
to service-related acoustic trauma.  Thus, affording all 
reasonable doubt in favor of the Veteran, the Board finds that 
service connection for bilateral hearing loss should be granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
	

ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


